UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: September 8, 2016 (Date of earliest event reported) Timberline Resources Corporation (Exact name of registrant as specified in its charter) Commission File Number: 001-34055 Delaware (State or other jurisdiction of incorporation) 82-0291227 (IRS Employer Identification No.) 101 East Lakeside Avenue Coeur d’Alene, Idaho 83814 (Address of principal executive offices, including zip code) (208) 664-4859 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 8, 2016, the Board of Directors of Timberline Resources Corporation (the “Company”) appointed Randal L. Hardy as the Company’s Chief Financial Officer and Corporate Secretary effective immediately. Mr. Hardy has over 25 years of precious metals mining, exploration and manufacturing experience in both the public and private sectors.From August 2007 until January 2016, he served as the Company’s Chief Financial Officer, and since January 2016, Mr. Hardy has performed the functions of the Company’s Chief Financial Officer as an outside consultant.He earned a Bachelor in Business Administration degree in finance from Boise State University and has attained certifications as a Certified Management Accountant and a Certified Cash Manager. There are no family relationships between Mr. Hardy and any of the Company's officers or directors. There are no related party transactions reportable under Item 5.02 of Form 8-K or Item 404(a) of Regulation S-K. Mr. Hardy’s compensation has not been altered or amended in relation to his appointment as Chief Financial Officer and Corporate Secretary. Item 7.01 Regulation FD Disclosure. On September 14, 2016, the Company issued a press release entitled “Timberline Resources Appoints Chief Financial Officer”.A copy of the press release is attached as Exhibit 99.1 and is incorporated herein by reference. In accordance with General Instruction B.2 of Form 8-K, the information set forth herein and in the press release attached hereto is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of the Securities Exchange Act of 1934, as amended. The information set forth in Item 7.01 of this Current Report on Form 8-K shall not be deemed an admission as to the materiality of any information in this Current Report on Form 8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No.
